DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 31 requires that, “the adhesive is an adhesive that is resistant at least up to a temperature of 600°C and does not burn up to a temperature of 1200°C.  As shown below, the undersigned is of the opinion that the specification does not enable one skilled in the art to which it pertains to make and/or use the invention. Thus, the claim stands rejected under 35 U.S.C. §112(a).
In order to conclude that a disclosure is not enabling, an examiner must consider the undue experimentation factors (see MPEP 2164.01(a)). The Examiner’s opinion of these factors are summarized below.
The breadth of the claim: the scope of the claim covers any type of adhesive that obtains the physical characteristic of, “…[being] resistant at least up to a temperature of 600°C and does not burn up to a temperature of 1200°C”. In this regard, the claim scope is defined by a result instead of the structure that achieves the result.
The state of the prior art: as shown by CN’937 (introduced below), an epoxy resin adhesive is recognized as being “flame retardant,” however such characteristics relating to the scope given in (A) above are not described.
The level of one of ordinary skill: one of ordinary skill is considered by the undersigned to be an individual with a four year engineering degree (e.g., in mechanical engineering) who has worked in the field of designing battery packs for several years.
The level of predictability in the art: the art of record (see rejections below) appears to suggest that the properties of adhesives are not known to the level of specificity as required by claim 31. Rather, adhesives are generally regarded as, e.g., “flame retardant”.
The amount of direction provided by the inventor: there are zero examples of adhesives (genus or species) in the specification. Accordingly there is no direction provided by the inventor. 
The existence of working examples: as noted above in (E), there are zero examples of adhesives (genus or species) in the specification. Accordingly, there are zero working examples provided by the specification.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: as can be concluded from the above, the art as a whole does not teach the properties of adhesives used in battery packs to the specificity required by claim 31. It is possible that many adhesives known in the art as being “flame retardant” meet the limitations of claim 31. It is also possible that exceedingly few adhesives known in the art meet the limitations of claim 31. Accordingly, the quantity of experimentation is unknown. 
Of the above Wands factors, the undersigned places significant weight on (A), (E) and (F). In particular, the fact that (1) the claim defines the scope in terms of a result to be achieved, instead of a structure (e.g., a chemical structure, a chemical species, or a chemical genus) that achieves the result, and (2) the specification does not include a single example of adhesives is indicative that the claimed subject matter could not be made by the skilled person without undue experimentation. Thus, the claim is rejected under §112(a) for lack of enablement.
To overcome the rejection, it is suggested to (1) cancel the claim or (2) provide suitable amendments and/or arguments to overcome the rejection. In the latter suggestion, it is further suggested that Applicant’s counsel convene in an Applicant-initiated interview to discuss such amendments and/or arguments that may overcome the rejection prior to submitting a formal response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “…through which hot or burning gas is able to escape…” The use of “hot gas” and “burning gas” in this alternative, species manner renders the claim indefinite. The skilled person would not be able to ascertain the scope of “hot gas” and how it is differentiated from “burning gas.” For instance, the skilled person would more likely than not consider “burning gas” to be hot gas but not vice versa. 
In addition, the term, “hot” in the claim is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim (e.g., by a specific temperature), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is suggested that the claim be amended to broadly recite, “gas,” i.e., “through which 
Claims 22-23 also recite, “hot or burning gas” and should similarly be amended to simply recite, “gas.”
Claims 22-40 depend upon claim 21 and are similarly rejected due to their dependency on claim 21.
Claim 21 recites, “… in an event of a fault with or damage to the battery cell.” The use of “fault” and “damage” in the alternative renders the scope of the claim unclear. For instance, it is understood by the undersigned that a “fault” may occur in a battery cell due to damage to the cell. It is therefore unclear how the use of “fault” and “damage” could be clear in the alternative sense.
It is suggested that the claim be amended to recite, “…in an event of at least one of a fault with [[or]]and damage to the battery cell.” The claim is interpreted in this manner.
Claim 21 recites, “…gas flows out of the battery cell housing in the event of a fault with or damage to the battery cell than in regions of the wall that are at a distance therefrom” (emphasis added). The use of “in the event of a fault…” (emphasis added) makes it unclear if the fault and/or damage is the same fault and/or damage recited earlier in the claim. It is suggested that Applicant amend the claim to recite, “…gas flows out of the battery cell housing in the event of [[a]]the at least one of the fault with or the damage to the battery cell than in regions of the wall that are at a distance therefrom.” The claim is interpreted in this manner.
Claims 22 and 23 similarly recite this language and should be amended in the same manner.
Claims 22 and 23 recite, “…designed to be locally more thermally resistant…” (emphasis added). It is unclear what scope, in terms of structure, is imparted to the claim by the recitation of “designed to be.” For instance, it’s unclear if the aluminum/plastic of these claims are “designed” in the chemical sense (e.g., selection of aluminum alloy, or selection of plastic polymer) or if the materials are “designed” in certain shapes, patterns, etc. that make them locally more thermally resistant, or a combination of the two. For at least these reasons, claims 22 and 23 are unclear. It is suggested that Applicant amend the claims to remove the recitation of “designed to be” and the claims are interpreted in this manner.
Claim 27 recites, “the at least one thermally resistant layer or a plurality of thermally resistant layers has or have a total layer thickness of at least 0.1 mm…” The term, “at least one thermally resistant layer” includes “a plurality of thermally resistant layers” and it’s unclear to introduce these terms in the alternative. It is believed that the claim would be more clear if it recited, “the at least one thermally resistant layer 
Claim 31 recites, “…the adhesive is an adhesive that is...” There is no antecedent basis for the term, “the adhesive”. It is suggested that Applicant amend claim 30, from which claim 31 depends, to recite, “the at least one thermally resistant layer is adhesively bonded to the wall with an adhesive.” The intervening claim (claim 30) is interpreted in this manner for the purposes of examination of claim 31.
Claim 31 recites, “the adhesive is an adhesive that is resistant at least up to a temperature of 600°C and does not burn up to a temperature of 1200°C.” The specification does not provide any sort of information as to the conditions under which the adhesive is “resistant at least up to a temperature of 600°C and does not burn up to a temperature of 1200°C.” The undersigned is of the opinion that the skilled person would not be able to determine whether or not they infringe upon claim 31 for the following reasons. Applicant is reminded that, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” See MPEP 2173.
The scope of the claim is unclear because the conditions to test for infringement are unclear. For instance, it’s unclear if the conditions to test for infringement are when the battery/housing are exposed to a fire, or when the air surrounding the battery/housing are simply at a temperature between 600 to 1200ºC, a combination of the two, or any other condition that leads to temperatures between 600 to 1200ºC.
In sum, the skilled person would not be able to ascertain the scope of claim 31, i.e., the skilled person would be unsure as to how to test for infringement. For at least these reasons, claim 31 is indefinite.
Claim 39 recites, “the at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C.” Claim 39 is rejected for substantially the same reasons cited in relation to claim 31 given above.
The specification does not provide any sort of information as to the conditions under which the wall is, “the at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C.” 
The scope of the claim is unclear because the conditions to test for infringement are unclear. For instance, it’s unclear if the conditions to test for infringement are when the battery/housing are exposed to a fire, or when the air surrounding the battery/housing are simply at a temperature up to 1300ºC, a combination of the two, or any other condition that leads to temperatures up to 1300ºC. Thus, the skilled person would not be able to ascertain the scope of claim 39. For at least these reasons, claim 39 is indefinite.
Claim 40 recites, “the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned.” Claim 40 is rejected for substantially the same reasons cited in relation to claim 31 given above.
The specification does not provide any sort of information as to the conditions under which the wall is, “is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned.” 
The scope of the claim is unclear because the conditions to test for infringement are unclear. For instance, it’s unclear if the conditions to test for infringement are when the battery/housing are exposed to a fire, or when the air surrounding the battery/housing are simply at a temperature up to 2000ºC, a combination of the two, or any other condition that leads to temperatures up to 2000ºC. Thus, the skilled person would not be able to ascertain the scope of claim 40. For at least these reasons, claim 40 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-26, 28 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’896 (JP2012113896A). It is noted that JP’896 was cited in an IDS. However, a machine translation of the specification was not provided. A machine translation of the specification provided by the EPO accompanies this Action and is referred to below.
Regarding claim 21, JP’896 teaches a vehicle having a high-voltage battery (“[t]he assembled battery 1 is used in, for example, a hybrid vehicle…” ([0020])), comprising: 
a housing (case 40, FIG. 3; [0022]); and 
at least one battery cell arranged in the housing (plurality of battery cells 10, FIG. 3; [0022]), wherein 
the at least one battery cell has a battery cell housing (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) with an emergency ventilation opening (safety valve 13, FIG. 1; [0029]) which opens at a predefined internal cell pressure (“when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken” ([0029])) and through which gas are able to escape (“…[b]y releasing the gas to the outside of the cell” ([0029])) from an interior of the battery cell housing into the housing (the gas would necessarily escape into the interior of the case 40 (i.e., housing)) of the high-voltage battery in an event of at least one of a fault with and damage to the battery cell (“…when the internal pressure of the battery cell 10 becomes an abnormal pressure” ([0029]); an increase in pressure to an abnormal pressure is considered a fault and/or damage to the battery cell),
the emergency ventilation opening faces a wall of the housing (“[t]he inner wall surface 60a is exposed so as to expose the safety valve 13” ([0055]); FIG. 3) against which the gas flows in the event of the at least one of the fault with or the damage to the battery cell (the flow of the gas would necessarily meet the limitation based on the structure, see FIG. 3), and
the wall of the housing of the high-voltage battery is locally more thermally resistant in a region (cover 30, which is heat-resistant, FIG. 3; [0010]-[0011]) in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of the at least one of the fault with or the damage to the battery cell than in regions of the wall that are at a distance therefrom (“[t]he cover portion 30 is provided so as to insulate the bus bar 20 and the outer case 11 of the battery cell 10 and cover at least the upper surface 11 a portion of the outer case excluding the safety valve 13 and the electrode terminal 12.” ([0030])).  
Regarding claim 23, JP’896 teaches the vehicle according to claim 21 as described above and wherein the wall is made of a plastic material (the cover can be made of synthetic resins, e.g., polypropylene, polyphenylene sulfide, etc.; [0036])) that is designed to be locally more thermally resistant (the resin has heat resistance which is held to meet the limitation; [0037]) in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of a fault with or damage to the battery cell.  
Regarding claim 24, JP’896 teaches the vehicle according to claim 21 as described above and wherein the emergency ventilation opening is closed off in a gastight manner in a normal state of the battery cell (“[f]or example, the safety valve 13 is configured by sticking and closing a thin metal film in a hole opened in the upper surface 11a of the outer case of the battery cell 10. In this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); it is understood that the safety valve 13 is gastight since it is closed (i.e., sealed) during normal operation until the battery cell reaches an abnormal pressure).  
Regarding claim 25, JP’896 teaches the vehicle according to claim 21 as described above and wherein the emergency ventilation opening is formed by an intended breaking point that opens when the predefined internal cell pressure is exceeded (“[i]n this case, when the internal pressure of the battery cell 10 becomes an abnormal pressure, the metal film is broken and the hole opened in the upper surface 11a of the outer case is opened, and the inside of the battery cell 10 is opened.” (emphasis added, [0029]); the hole is the intended breaking point that opens when the battery cell becomes an abnormal pressure, i.e., when the predefined internal cell pressure is exceeded).  
Regarding claim 26, JP’896 teaches the vehicle according to claim 21 as described above and wherein the wall has at least one additional thermally resistant layer (smoke exhaust duct 60, FIG.3; [0032]-[0033]) in the region of the at least one emergency ventilation opening than in regions of the wall that are at a distance therefrom (“the smoke exhaust duct 60 covers the central portion of the upper surface of each battery cell 10 that is stacked, and is provided over the entire length of the assembled battery 1 in the cell stacking direction X. Therefore, when the safety valve 13 is broken when the inside of the battery cell 10 has an abnormally high pressure and high temperature gas is ejected from the upper surface of the battery cell 10, the smoke exhaust passage 61 covered with the smoke exhaust duct 60 ” ([0035])).
Regarding claim 28, JP’896 teaches the vehicle according to claim 21 as described above and wherein the wall is coated with a thermally resistant coating layer in the region of the at least one emergency ventilation opening.  
The claim terms, “…the wall is coated” is product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Due to the product-by-process language, the claim terms, “…the wall is coated” and “coating layer” are interpreted as meaning that the wall has a layer of thermally resistant material disposed thereupon.
The smoke exhaust duct 60 of JP’896 meets the interpreted claim in that the smoke exhaust duct 60 is a layer of thermally resistant material (see [0032]) that is disposed upon the wall (case 40). Thus, JP’896 teaches the limitations of claim 28.
Regarding claim 34, JP’896 teaches the vehicle according to claim 21 as described above and wherein the at least one battery cell is arranged such that the emergency ventilation opening faces an upper wall, with respect to a direction of gravity, or a cover of the high-voltage battery.
JP’896 does not specifically mention how the plurality of battery cells 10 are oriented with respect to gravity. However, it is conventional to specify portions of a device in the direction of gravity as being from upper to lower. In this regard, JP’896 teaches that the upper surface 11a of each battery cell is a negative terminal ([0026]). See FIGs. 1 and 3 of JP’896. The direction of gravity is therefore from the top of the page to the bottom of the page in the conventional understanding of the term “upper.” The alleged emergency ventilation opening (safety valve 13) therefore faces an “upper wall” or “a cover” (i.e., the cover 30) with the respect to a direction of gravity and the limitation is more likely than not met by JP’896.
Regarding claim 35, JP’896 teaches the vehicle according to claim 21 as described above and wherein the wall is more thermally resistant on a side facing the emergency ventilation opening that is an inside of the housing than in regions of the wall that are at a distance therefrom.
As noted above, the cover 30 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation opening (safety valve 13) and thus the limitation is met.  
Regarding claim 36, JP’896 teaches the vehicle according to claim 21 as described above and wherein a plurality of battery cells (plurality of battery cells 10, FIG. 3; [0022]) whose housings (outer case 11, FIG. 1; “[e]ach battery cell 10 constituting the laminate includes an outer case 11 constituting an outer shell such as an aluminum can” ([0026])) each have an emergency ventilation opening (safety valve 13, FIG. 1; [0029] ) are arranged in the housing of the high-voltage battery (see FIG. 3, the plurality of battery cells 10 are arranged in the housing 40).  
Regarding claim 37, JP’896 teaches the vehicle according to claim 21 as described above and wherein all of the plurality of battery cells are arranged such that their respective emergency ventilation openings face the same wall of the housing.
See FIG. 3. The plurality of battery cells 10 are identical in their structure and orientation. The emergency ventilation opening (safety valve 13, see FIG. 1) is proximal to the upper surface 11a of the battery cell 10, which is located on the upper side of the battery. Thus, the limitation is met.
Regarding claim 38, JP’896 teaches the vehicle according to claim 21 as described above and wherein the wall is more thermally resistant in the region of all of the emergency ventilation openings than in regions of the wall of the housing that are at a distance therefrom.
As noted above, the cover 30 of JP’896 is the alleged portion of the wall of the housing that is more thermally resistant than in regions of the wall that are a distance from the emergency ventilation of the battery cells 10. The cover 30 (i.e., wall of the instant claims) faces the emergency ventilation openings (safety valve 13) of all of the battery cells 10 and thus the limitation is met.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 27, 29, 33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A), as applied to claims 21 and 26 above, in view of Liu (US 20160254578A1).
Regarding claim 22, JP’896 teaches the vehicle according to claim 21 as described above.
JP’896 does not teach wherein the wall is made of aluminum sheet metal that is designed to be locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of a fault with or damage to the battery cell.
However, Liu teaches the deficient limitations. Liu relates to the design of electrical energy storage devices for powering vehicles (abstract) and is thus analogous art to JP’896. Liu teaches a portable electrical energy storage device 10 that includes a plurality of battery cells 14. Liu teaches that the shell 18 (analogous to case 40 and cover 30 of JP’896) that holds the plurality of battery cells may be made of metal or non-metal materials, such as aluminum:
“Referring to FIG. 1, a portable electrical energy storage device 10 includes an electrical energy storage cell module 12 including a plurality of individual electrical energy storage cells 14. The electrical energy storage cell module 12 is housed within a housing 16 that includes a shell 18, a cover 20, and a base 22. Shell 18, cover 20 and base 22 are formed from the same or different rigid noncombustible material, such as a metal or non-metal such as a plastic. An exemplary non-limiting example of a metal is aluminum.” (emphasis added, [0051])
 
See FIG. 2 of Liu: the shell 18 appears to be formed from a sheet which meets the “sheet metal” limitation of the claim. Accordingly, Liu teaches that plastic material and metals were known alternative materials in the art for producing battery housings before the effective filing date of the invention. Accordingly, the skilled person could have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu and the substitution would have predictably resulted in a battery housing that is noncombustible and provided structural protection to the battery cells therein. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 21 as taught by JP’896 with that of Liu by simply substituting the wall material with aluminum such that wherein the wall is made of aluminum sheet metal that is designed to be locally more thermally resistant in the region in which the emergency ventilation opening is arranged and the gas flows out of the battery cell housing in the event of a fault with or damage to the battery cell.
Regarding claim 40, JP’896 teaches the vehicle according to claim 21 as described above.
JP’896 does not teach that the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned. However, as noted above in the §112(b) rejections, the scope of this claim is unclear.
The specification describes that the wall of the housing may be aluminum ([0013]) or plastic ([0014]). Since the specification must enable the full scope of the claims (see MPEP 2164), at least one of these exemplary materials (aluminum, plastic) must meet the scope of claim 40, otherwise the claim would not be enabled. Given that aluminum does not have the ability to combust unlike plastics, and that the melting point of metals are generally higher than plastics, it is believed that where the wall is made of aluminum is more likely to meet the requirements of claim 40 than if the wall was made of plastic. 
As noted immediately above in the rejection of claim 22, it would have been obvious before the effective filing date of the claimed invention to have simply substituted the synthetic resin material of JP’896 (see [0023] of JP’896) with the aluminum sheet metal of Liu. It would have similarly have been obvious for the skilled person to have arrived at the claimed invention of claim 40 in the same manner where the synthetic resin material of JP’896 is substituted with the aluminum sheet metal of Liu, and such a modification would have necessarily resulted in a vehicle wherein the region of the wall that is more thermally resistant is able to withstand a temperature of up to 2000°C at least for a duration of 0.5 minutes without being perforated or burned.
Regarding claim 27, JP’896 teaches the vehicle according to claim 26 as described above. JP’896 also teaches at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0035]). 
JP’896 does not teach wherein the at least one thermally resistant layer or a plurality of thermally resistant layers has or have a total layer thickness of at least 0.1 mm. Instead, JP’896 is silent to the thickness of this layer.
However, Liu teaches the deficient limitations. Liu teaches electrical isolation layer 212 ([0077], FIG. 6) which is analogous to the alleged at least one thermally resistant layer (i.e., smoke exhaust duct 60) of JP’896. Liu teaches this layer may be from about 0.1 mm to about 3 mm in thickness ([0078]), which overlaps with the instantly claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle according to claim 26 as taught by JP’896 wherein the at least one thermally resistant layer or a plurality of thermally resistant layers has or have a total layer thickness of at least 0.1 mm. The skilled person would have been motivated to do so in order to achieve the desired, “combustion migration inhibition and/or thermal insulation” ([0078]).
Regarding claim 29, JP’896 teaches the vehicle according to claim 21 as described above. JP’896 also teaches at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0035]).
JP’896 does not teach wherein the wall has at least one thermally resistant layer that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica, mineral fibers or glass fibers, and ceramic.
However, Liu teaches the deficient limitations. Liu teaches electrical isolation layer 212 ([0077], FIG. 6) which is analogous to the alleged at least one thermally resistant layer (i.e., smoke exhaust duct 60) of JP’896. Liu teaches wherein the wall has at least one thermally resistant layer (electrical isolation layer 212, FIG. 6; [0078]) that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica (“calcium-magnesium-silicate fibers,” ([0078])), mineral fibers (“…[t]he electrically nonconductive material may include… vermiculite-based materials” ([0078])) or glass fibers (“silica/silica fibers” ([0078])), and ceramic (“…[t]he electrically nonconductive material may include ceramic materials” ([0078])).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 21 as taught by JP’896, wherein the wall has at least one thermally resistant layer that, in the region of the at least one emergency ventilation opening, contains at least one of: layered silicates or mica, mineral fibers or glass fibers, and ceramic. The skilled person would have been motivated to do so in order to provide additional thermal resistance (i.e., fire resistance, such as 1260ºC or higher) to the wall (Liu, [0078]).
Regarding claim 33, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above. JP’896 also teaches wherein the at least one thermally resistant layer (smoke exhaust duct 60, FIG. 3; [0031]-[0032]) is partly or fully injection-molded (“In this case, the smoke exhaust duct 60 is formed by two-color molding. Etc. can be produced.” ([0034])) and/or encapsulated with material of which the wall is made. 
Regarding claim 39, JP’896 in view of Liu teach the vehicle according to claim 27 as described above. JP’896 in view of Liu also necessarily teach the at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C as shown below.
Liu teaches, “….some electrically nonconductive materials for use in electrical isolation layer 212 are fire resistant to 1260° C. or higher” as shown below.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
In this instant case, the teaching of Liu that the materials are first resistant to “1260ºC or higher” is prima facie evidence of obviousness of the instant claims because, “1260ºC or higher” includes 1300ºC as instantly claimed and in the alternative, 1260ºC is merely close to 1300ºC which is prima facie evidence of obviousness. Thus, JP’896 in view of Liu as applied to claim 27 above necessarily teach the limitation wherein the at least one thermally resistant layer is made of a material that does not melt and does not burn at least up to a temperature of 1300°C.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Liu (US 20160254578A1), as applied to claim 27 above, and further in view of CN’404 (CN207134404U). A machine translation of the specification of CN’404 accompanies this Action and is referred to below. 
Regarding claim 30, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above.
Neither JP’896 nor Liu teach wherein the at least one thermally resistant layer is adhesively bonded to the wall.  
	However, CN’404 teaches the deficient limitations. CN’404 relates to the design of a “battery box” having fireproof features (abstract) and is thus analogous art to both JP’896 and Liu.
CN’404 teaches wherein the at least one thermally resistant layer (fireproof layer 30, FIGS. 1-2; [035]) is adhesively bonded (“the fireproof layer is fixed to the battery lower case by an adhesive fixing method or a fastener fixing manner.” ([015])) to the wall (battery box 20, FIGS. 1-2; [033]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 27 as taught by JP’896 in view of Liu to have arrived at the claimed invention wherein the at least one thermally resistant layer is adhesively bonded to the wall because using an adhesive can result in a good sealing effect ([033]).
Regarding claim 32, JP’896 in view of Liu teaches the vehicle according to claim 27 as described above.
Neither JP’896 nor Liu teach wherein the at least one thermally resistant layer is screwed and/or riveted to the wall.  
However, CN’404 teaches the deficient limitations. CN’404 relates to the design of a “battery box” having fireproof features (abstract) and is thus analogous art to both JP’896 and Liu.
	CN’404 teaches wherein the at least one thermally resistant layer (fireproof layer 30, FIGS. 1-2; [035]) is screwed and/or riveted (“[t]he connection can be made by using a structural adhesive, and this type of connection has a relatively good sealing effect. In addition, other connection methods such as riveting, welding, bolting, and the like can be used.” ([033])) to the wall (battery box 20, FIGS. 1-2; [033]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 27 as taught by JP’896 in view of Liu to have arrived at the claimed invention wherein the at least one thermally resistant layer is screwed and/or riveted to the wall because fasteners are convenient in construction and simple in their operation ([039]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over JP’896 (JP2012113896A) in view of Liu (US 20160254578A1) and CN’404 (CN207134404U), as applied to claim 30 above, and further in view of CN’937 (CN107507937A). It is noted that CN’937 was cited in an IDS. However, a translation of the specification was not provided. A machine translation of the specification of CN’937 accompanies this Action and is referred to below.
Regarding claim 31, JP’896 in view of Liu and further in view of CN’404 teach the vehicle according to claim 30 as described above.
JP’896 in view of Liu and CN’404 does not teach wherein the adhesive is an adhesive that is resistant at least up to a temperature of 600°C and does not burn up to a temperature of 1200°C. However, as noted above this claim is indefinite and lacks enablement. The claim is interpreted as meaning that the adhesive is fire retardant.
Regardless, CN’937 teaches the deficient limitations. CN’937 relates to the design of fire-proof and explosion-proof battery packs (abstract) and is thus analogous art to JP’896, Liu and CN’404.
CN’937 teaches an adhesive for joining a box body inner layer and outer layer (pg. 3, ¶5). CN’937 further teaches an epoxy resin adhesive that has “excellent flame retardant property” (Id). Thus, CN’937 teaches the limitations of claim 30.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle as taught by JP’896 in view of Liu, and further in view of CN’404 by using an epoxy resin adhesive such that the adhesive is fire retardant. The skilled person would have been motivated to do so to facilitate bonding and flame retardant properties of the adhesive (pg. 4, ¶6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721